Citation Nr: 9929377	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The appellant had active duty for training from March 1986 to 
April 1986. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant's notice of disagreement was 
received in June 1998.  A statement of the case was mailed to 
the appellant in July 1998.  The appellant's substantive 
appeal was received in August 1998.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
appellant's currently diagnosed low back disability and 
service.


CONCLUSION OF LAW

The claim of service connection for residuals of a low back 
injury is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant contends that he has a low back 
disability which originated during service.  

The term "veteran" means a person who served in the active 
military, naval or air service and the term "active military, 
naval, or air service" includes any period of active duty 
for training during which the individual concerned was 
disabled due to
disease or injury incurred in or aggravated in line of duty.  
38 U.S.C.A. §§ 101(2), (24), 1131 (West 1991).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no duty to 
assist in the development of the claim.  38 U.S.C.A. § 5107 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This requirement has been reaffirmed by the United States 
Court of Appeals for the Federal Circuit, in its decision in 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The 
United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  The Court, in Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996), outlined a three prong test which established 
whether a claim is well-grounded.  The Court stated that in 
order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The Court has also stated 
that a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  A claim is not well-grounded where a claimant 
has not submitted any evidence of symptomatology of a chronic 
disease within the presumptive period, continuity of 
symptomatology after service, or other evidence supporting 
direct service connection.  Harvey v. Principi, 3 Vet. App. 
343 (1992).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the appellant is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the appellant asserts that his low back 
injury had its onset during service, this assertion does not 
make the claim well-grounded if there is no competent medical 
evidence of record of a nexus between any disability in 
service and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the veteran's assertions are supported by the evidence of 
record.

The service medical records showed that the appellant's 
February 1986 induction examination was negative for any 
complaints, findings, or diagnoses of a preexisting back 
injury or disability.  A March 1986 inservice outpatient 
treatment report shows that the appellant was treated for 
falling down the stairs at his barracks.  X-rays of the 
appellant's lumbar spine were negative.  The appellant was 
treated again in April 1986.  At that time, the appellant 
complained of back pain.  The appellant indicated that his 
back pain had worsened since repeated falls on ice two years 
prior.

The appellant's post-service medical records consist of 
private physician records from Michael J. Picciano, M.D., of 
the North Medical Family Physicians, P.C. in Liverpool, New 
York from 1992 to 1997.  These records show treatment for 
back pain.  Specifically, an October 1992 progress note 
indicates that the appellant was treated for complaints of 
lower back pain.  At that time, the appellant reported that 
he was playing softball two weeks before and started having 
pain several hours after the game.  The examiner's impression 
was lumbosacral strain.  Results of a November 1992 
computerized tomography, lumbar spine indicated a mild broad 
based posterior disc bulge at the L5-S1 with focal protrusion 
component to the left of midline.  The private medical 
records also show that in January 1994, the appellant 
reported that he suffered back and shoulder pain from heavy 
lifting.

In February and March1996, the appellant was treated on at 
least four occasions for complaints of back pain which 
radiated from the lower left back to the back of the leg.  
The examination findings showed mildly tender lumbosacral 
strain.  

The appellant was also treated for complaints of back pain in 
August 1996.  At that time, the appellant reported that his 
back was sore and that he was not getting relief from 
medications.  The appellant was diagnosed with a herniated 
disc.

In sum,  there is no competent medical evidence showing a 
nexus between service and the appellant's currently diagnosed 
back disability.  Thus, as there is no competent medical 
evidence establishing a nexus between the current diagnosis 
of a low back disability and service, all of the criteria of 
Caluza have not been met.  As such, the claim for service 
connection for a low back disability is not well-grounded.  

Since the appellant's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the appellant was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


ORDER

The appeal as to the issue of entitlement to service 
connection for residuals of a low back injury is denied as 
not well-grounded.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

